Exhibit 10.3

AMENDMENT 2 TO THE RESX DISTRIBUTOR AGREEMENT

This Amendment 2, effective as of the 1 day of July 2011 (“Amendment 2 Effective
Date”), amends the RESX Distributor Agreement (the “Agreement) dated January 1,
2009, as amended, by and between TRX Technology Services, L.P. (“TRX”) and BCD
Travel USA LLC (“BCD” or “Client”) as follows:

WHEREAS, BCD and TRX desire to amend certain terms and conditions of the
Agreement;

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
hereinafter set forth, the parties hereto agree to amend the Agreement as
follows:

 

  1. Exhibit B – RESX Services and Fees Fee Table shall be amended by adding the
following sentence *

 

  2. Except as expressly set forth in this Amendment 2, the terms and conditions
of the Agreement shall continue in full force and effect. The Agreement and this
Amendment 2 reflect the entire agreement of the parties.

IN WITNESS WHEREOF, TRX and Client have caused this Amendment 2 to be executed
as of the Amendment 2 Effective Date by their duly authorized representatives,
and each represents and warrants that it is legally free to enter this Amendment
2.

 

TRX TECHNOLOGY SERVICES, L.P.       BCD TRAVEL USA LLC.

/s/ H. Shane Hammond

     

/s/ Jeff Barrett

Signature       Signature

H. Shane Hammond, President and CEO

Name/Title

     

Jeff Barrett, VP Global Distribution

Name/Title

13 July 2011

Date

     

7/8/11

Date

* CONFIDENTIAL TREATMENT REQUESTED

 